Defendant has appealed from a judgment of the Sullivan Special Term of the Supreme Court, directing that she reconvey certain premises to plaintiff and adjudging him to be the owner thereof. Only questions of fact are involved. The proof sustains the judgment of the court below. Judgment affirmed, without costs. Heffernan,, Brewster, Foster and Deyo, JJ., concur; Hill, P. J., dissents upon the ground that the denial of a jury trial was unwarranted. The matter should be remitted for a trial by a jury.